Citation Nr: 0709525	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed congestive 
heart failure, to include as secondary to the service-
connected bilateral pes planus.  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected bilateral pes planus.  

3.  Entitlement to service connection for a claimed bilateral 
leg disorder.  

4.  Entitlement to service connection for a claimed back 
disorder.  

5.  Entitlement to service connection for claimed bilateral 
hearing loss.  

6.  Entitlement to service connection for claimed tinnitus.  

7.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

8.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral pes planus for the period 
prior to May 17, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
May 2003, September 2004, January 2005, and February 2006.  

The veteran requested a VA hearing in his April 2005 
Substantive Appeal, but he dropped this request in an October 
2005 statement, requesting instead an RO hearing.  That 
hearing was subsequently conducted in April 2006.  

In March 2007, a Member of the Board granted the motion of 
the veteran's representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  

The claim for an evaluation in excess of 30 percent for 
bilateral pes planus for the period prior to May 17, 2006 is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of congestive heart failure or hypertension in 
service or within one year thereafter.  

2.  Neither congestive heart failure nor hypertension is 
shown to be due to any event or incident of the veteran's 
period of service in World War II or to have caused or 
aggravated by the service-connected bilateral pes planus.  

3.  Neither the claimed bilateral leg disorder, nor the back 
disorder is shown to have been manifested in service or 
within one year thereafter.  

4.  The claimed bilateral leg disorder and back disorder are 
not shown to be due to any event or incident of the veteran's 
service or to have been caused or aggravated by the service-
connected bilateral pes planus.  

5.  The veteran is not shown to have manifested complaints or 
findings of a hearing loss was or tinnitus in service or for 
many years thereafter.  

6.  The veteran is not shown currently to suffer from a 
bilateral hearing loss or tinnitus due to any event or 
incident of the veteran's period of service in World War II.  

7.  The veteran currently is not shown to have a diagnosis of 
PTSD to a verified or verifiable stressor event during his 
period of active service during World War II.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by congestive heart 
failure is not due to disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred therein; nor is proximately due to or the result of 
the service-connected bilateral pes planus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor is it proximately due to or the result 
of the service-connected bilateral pes planus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  

3.  The veteran does not have a bilateral leg disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

4.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

5.  The veteran does not have a bilateral hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3,385 (2006).  

6.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

7.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Notably, during his April 2006 hearing, the veteran reported 
that a doctor had told him back in the 1940s that his "heart 
condition" was attributable to "the feet."  However, he 
could not remember the name of this doctor.  

In essence, the veteran has indicated the unavailability of 
records of such treatment.  See generally Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (there is no duty to assist when 
the claimant acknowledges the unavailability of records), 
quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).

For reasons described in further detail hereinbelow, the 
Board has found that VA examinations addressing his claimed 
disorders are not "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between March 2003 
and October 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  
 
Here, the noted VCAA letters were issued prior to each of the 
corresponding appealed rating decisions, thus posing no 
procedural concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran, 
however, was notified of the VA's practices in assigning 
disability evaluations and effective dates in a March 2006 
letter, which was followed up by a Supplemental Statement of 
the Case in November 2006.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
disorders, arthritis, and sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  



III.  Congestive heart failure and hypertension

Initially, the Board notes that the veteran has asserted that 
his claimed congestive heart failure and hypertension were 
incurred as secondary to his service-connected bilateral pes 
planus.  

Under VA regulations, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted hereinbelow, the evidence of 
record does not substantiate a causal relationship between 
the service-connected bilateral pes planus and his claimed 
cardiovascular disorders.  

As such, no action is required to establish the "baseline 
level of severity" of his nonservice-connected disorders, 
and the newly enacted provisions of 38 C.F.R. § 3.310(b) are 
not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The veteran's service medical records are entirely negative 
for cardiovascular symptomatology.  At separation in December 
1945, his blood pressure was noted to be 136/76.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a January 1948 VA examination report indicating blood 
pressure of 150/90, although a diagnosis of hypertension was 
not rendered at that time.  

The earliest medical evidence specifically indicating a 
diagnosis of hypertension is a June 1997 private medical 
statement.  

In December 2001, the veteran was hospitalized for shortness 
of breath and profound weakness.  At that time, he was 
diagnosed with congestive heart failure.  

Despite these current diagnoses, the claims file contains no 
competent evidence to support the veteran's assertions that 
there is a causal link between the claimed cardiovascular 
disorders and some event or incident of his service or his 
service-connected bilateral pes planus.  

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed cardiovascular 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  

Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
April 2006 hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for congestive heart 
failure and hypertension, and these claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Bilateral leg and back disorders

In the present case, the veteran was not treated for leg or 
back complaints during service.  Although he described having 
"cold ankles" during treatment in May 1986, a Doppler 
examination of the lower extremities was within normal 
limits.  He has been treated for lower extremity edema, 
around the ankles, since December 2001 and also for a 
superficial right leg ulcer in July 2006, but he has not been 
treated for back symptomatology.  

The veteran's treatment providers have not suggested a causal 
link between lower extremity edema and any event or incident 
of his service, or of a chronic disability separate from, but 
caused or aggravated by, the bilateral pes planus.  38 C.F.R. 
§ 3.310.  

Absent competent evidence of an etiological relationship 
between lower extremity edema and service, or of a current 
back disorder, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's claimed 
disorders is not "necessary" under 38 U.S.C.A. § 5103A(d), 
as there exists no reasonable possibility that such 
examination would result in favorable findings.  See 
generally Wells v. Principi, supra.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
April 2006 hearing testimony.  Again, however, the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral leg and 
back disorders, and these claims must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  


V.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran has presented no evidence 
whatsoever indicating a current bilateral hearing loss 
diagnosis, let alone one etiologically related to service.  

His service medical records are entirely negative for hearing 
complaints, and whispered voice testing from his December 
1945 separation examination was 15/15, within normal limits.  
Subsequent to service, he has not been treated for hearing 
loss.  

Absent any evidence of current bilateral hearing disability, 
the Board finds that a VA examination addressing the nature 
and etiology of the veteran's claimed disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d), as there exists 
no reasonable possibility that such examination would result 
in favorable findings.  See generally Wells v. Principi, 
supra.  

Curiously, the veteran, during his April 2006 hearing, 
testified that he did not believe that his claimed hearing 
loss "came from the service"; rather, it "came from old 
age."  

In any event, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


VI.  Tinnitus

Preliminarily, the Board notes that the Court has determined 
that, for tinnitus, a veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

The veteran has provided no such lay evidence in the present 
case, however, rendering it distinguishable from Charles.  
Rather, in his April 2006 VA hearing testimony, he noted that 
he did not believe that tinnitus was attributable to service.  
Rather, the thought that it "came around from some infection 
that [he] had." 

Additionally, the claims file contains no competent evidence 
indicating that claimed tinnitus, if present, is 
etiologically related to any event or incident of the 
veteran's period of service in any way.  

Absent any evidence of such a link, the Board finds that a VA 
examination addressing the nature and etiology of the 
veteran's claimed tinnitus is not "necessary" under 
38 U.S.C.A. § 5103A(d), as there exists no reasonable 
possibility that such examination would result in favorable 
findings.  See generally Wells v. Principi, supra.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


VII.  PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  

The Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

The Board must first consider the question of whether the 
veteran has a medical diagnosis of PTSD.  

In this regard, the Board observes that Vet Center records 
from May and June of 2003 indicate that the veteran was seen 
by a social worker on multiple occasions and noted to have an 
Axis I diagnosis of moderate PTSD.  

A May 2003 report indicates that the veteran had reported re-
experiencing World War II trauma during the Vietnam era 
because he feared his son might have to go to the Republic of 
Vietnam.  

The social worker also stated that the veteran had endorsed 
many PTSD symptoms.  It is not clear whether the veteran's 
social worker, however, had the opportunity to review the 
claims file.  

The veteran was subsequently afforded a VA psychiatric 
examination in January 2004, with a psychologist who reviewed 
his claims file.  This examiner, however, rendered an Axis I 
diagnosis of anxiety disorder, not otherwise specified.  

The examiner further noted that the veteran's symptoms of 
anxiety did not meet the full criteria for PTSD.  Based on 
the veteran's report, his re-experiencing of symptoms was not 
recurrent, and his avoidance and hyperarousal symptoms, while 
present, were not frequent or distressing enough to meet the 
criteria for PTSD.  Although he had experienced anxiety since 
his military service, he had functioned fairly well 
throughout his life, both occupationally and interpersonally.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other treatment provider is 
certainly a consideration in determining the credibility of 
that individual's opinions and conclusions.  That 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Here, the Board finds the opinion of the VA psychologist who 
rendered the January 2004 examination opinion to have greater 
probative value than that of the veteran's social worker.  
The examiner's findings were based on a claims file review 
and were supported by a complete rationale.  

The social worker, by contrast, did not provide an 
explanation for why a PTSD diagnosis was more appropriate 
than a different diagnosis, such as anxiety disorder.  Also, 
the social worker merely reiterated the history reported by 
the veteran without analyzing whether the specific symptoms 
that he reported were of sufficient severity to warrant a 
PTSD diagnosis.  

After considering all of these findings, it is the conclusion 
of the Board that the preponderance of the evidence does not 
support the conclusion that a PTSD diagnosis is appropriate 
in the present case.  

Without such a diagnosis, the preponderance of the evidence 
is against the veteran's service connection claim, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  




ORDER

Service connection for congestive heart failure, to include 
as secondary to the service-connected bilateral pes planus, 
is denied.  

Service connection for hypertension, to include as secondary 
to the service-connected bilateral pes planus, is denied.  

Service connection for a bilateral leg disorder is denied.  

Service connection for a claimed back disorder is denied.  

Service connection for a claimed bilateral hearing loss is 
denied.  

Service connection for tinnitus is denied.  

Service connection for claimed PTSD is denied.  



REMAND

In a May 2006 rating decision, the RO increased the 
evaluation for the veteran's bilateral pes planus to 50 
percent, the maximum available under applicable diagnostic 
criteria (Diagnostic Code 5276).  However, the RO effectuated 
this grant only as of May 17, 2006, several years following 
the RO's receipt of his claim.  Moreover, the RO cited only 
to a May 2006 VA examination in providing a rationale for its 
determination and offered no explanation for while an earlier 
effective date had not been assigned.  

As the prior 30 percent evaluation represents less than the 
maximum available under applicable diagnostic criteria, the 
veteran's claim for an increased evaluation for the period 
prior to May 17, 2006 remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

It is thus incumbent upon the RO to explain the basis for its 
determination not to grant an increased evaluation for the 
period prior to May 17, 2006, especially given the receipt of 
additional medical evidence and hearing testimony subsequent 
to the June 2005 Supplemental Statement of the Case.  This 
explanation should be provided in a further Supplemental 
Statement of the Case.  38 C.F.R. §§ 19.9, 19.31.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO must issue a Supplemental 
Statement of the Case to the veteran and 
his representative addressing the issue 
of an evaluation in excess of 30 percent 
for the service-connected bilateral pes 
planus for the period prior to May 17, 
2006.  The veteran should be given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


